42 F.2d 202 (1930)
TOMPLAIN et al.
v.
UNITED STATES.
No. 5614.
Circuit Court of Appeals, Fifth Circuit.
June 30, 1930.
Rehearing Denied August 6, 1930.
*203 Hugh M. Wilkinson, of New Orleans, La., and C. A. Morvant, of Thibodaux, La., for appellants.
Edmond E. Talbot, U. S. Atty., of New Orleans, La.
Before BRYAN and FOSTER, Circuit Judges, and HOLMES, District Judge.
FOSTER, Circuit Judge.
Walton Tomplain, Nolan Tomplain, Bartoul Cheramie, and Natilus Alario were convicted on an indictment charging them and eleven others with conspiring to import, possess, and transport intoxicating liquor by means of a boat named the Isabel, and certain trucks and automobiles, in violation of the National Prohibition Act (27 USCA).
Error is assigned to the refusal of a directed verdict and to the overruling of a motion in arrest of judgment, both based upon the alleged insufficiency of the evidence.
The record shows positively that the Isabel, loaded with liquor, docked at Harry Bourg's landing on Grand Caillou bayou. A number of men and several automobiles were there, and a quantity of the liquor was unloaded. The vessel, five trucks, and some of the men were captured. The overt acts alleged were sufficiently proved.
It may be conceded that the evidence connecting the four appellants with the transaction was not as strong as it might have been and was disputed. However, we need not review it, as we cannot say, as a matter of law, there was no evidence at all to go before the jury. The conspiracy was conclusively established, and but slight evidence connecting the defendants was necessary. If the conflict was resolved in favor of the government, it was sufficient to support the conviction. The question presented was essentially for the jury.
The record presents no reversible error.
Affirmed.